     Case: 1:20-cr-00227-DAP Doc #: 1-1 Filed: 03/13/20 1 of 6. PageID #: 2
                                                                        3/13/2019


             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


Affiant, Adam D. West, having been duly sworn according to law,

deposes and states:


                                Introduction


1.   I am a Special Agent with the United States Drug

     Enforcement Administration (DEA) currently assigned to the

     Cleveland District Office.

2.   This affidavit is being submitted for the limited purpose

     of establishing probable cause that Darnell White (DOB:

     9/25/1978), of Cleveland, OH has violated Title 21 U.S.C.

     Section 841(a)(1) and (b)(1)(B) [possession with intent to

     distribute controlled substances] and Title 18 U.S.C.

     Section 922(g) [possession of a firearm by a prohibited

     person]. The statements contained in this affidavit are

     derived from information provided to me by members of the

     Cleveland Police Department (CPD), Ohio, the Toledo

     Resident Office of the Drug Enforcement Administration

     (DEA), other members of the Cleveland Resident Office of

     the DEA, and members of the Ohio State Highway Patrol, as

     well as my own investigation of this matter.              This

     affidavit does not include every fact known to me regarding

     this investigation, but will seek to summarize relevant

     information.
     Case: 1:20-cr-00227-DAP Doc #: 1-1 Filed: 03/13/20 2 of 6. PageID #: 3
                                                                        3/13/2019


                          Affiant’s Qualifications

3.   Affiant received specialized training at the DEA Training

     Academy in Quantico, Virginia, regarding the identification

     of narcotic controlled substances and the operation of drug

     trafficking organizations.         Affiant has written and

     executed search warrants which have resulted in the seizure

     of illegal drugs and evidence of drug violations.               Affiant

     has supervised the activities of informants who have

     provided information and assistance in the prosecution of

     drug offenders.      Based upon the above experience, your

     Affiant is familiar with the modus operandi of persons

     involved in illicit distribution of controlled substances

     as well as the terminology used by persons involved in the

     illicit distribution of controlled substances.              Affiant is

     aware that persons involved in the illicit distribution of

     controlled substances often attempt to conceal their

     identities as well as the locations at which drug

     transactions occur and where drugs and drug records are

     stored.    These individuals are also known to have vehicles,

     properties, utilities, and other items purchased in the

     names of others in order to conceal the association of drug

     activities with financial transactions.             Affiant knows that

     drug traffickers often place assets in the names of spouses

     and relatives in order to avoid detection and to help
     Case: 1:20-cr-00227-DAP Doc #: 1-1 Filed: 03/13/20 3 of 6. PageID #: 4
                                                                        3/13/2019


     shield the assets from seizure and forfeiture by law

     enforcement authorities.         Affiant knows that individuals

     engaged in organized drug distribution and sales maintain

     extensive contact with persons from whom they receive drugs

     and with whom they distribute these drugs.             Maintaining

     extensive contact with suppliers, customers and associates

     requires that drug traffickers have continuous access to

     telephone and internet communications, including cellular

     telephones (traditional and pre-paid).            Affiant also knows

     that drug traffickers are increasingly using cellular

     phones with the ability to send text messages, pictures,

     video and other electronic forms of communication.               Through

     investigation, training, and monitoring of Title III

     interceptions, Affiant has become familiar with the types

     and amounts of profits made by drug traffickers and the

     methods, language, and terms which are used to disguise the

     source and nature of the profits from their illegal drug

     sales.


                               Probable Cause


4.   On March 13, 2020, at approximately 10:32 a.m., a search

     team consisting of members of Cleveland District Office of

     the DEA, Toledo Resident Office of the DEA, Cuyahoga County

     Sherriff’s Office, and Ohio State Patrol executed a search
     Case: 1:20-cr-00227-DAP Doc #: 1-1 Filed: 03/13/20 4 of 6. PageID #: 5
                                                                        3/13/2019


     warrant at 7500 Dudley Avenue, Cleveland, OH, the residence

     of Darnell White.       The warrant was issued by the Cuyahoga

     County Court of Common pleas on March 13, 2020 to search

     for evidence of narcotics trafficking including illegal

     narcotics, paraphernalia, weapons, cash, and cellular

     phones in the above-referenced residence.

5.   Darnell White was the only person located inside the

     residence, and he was found in the basement.

6.   In the basement of the residence, in close proximity to

     where White was found upon entry, Agents located

     approximately 1,225 grams of suspected cocaine, 479 grams

     of a suspected heroin/opioid mixture, 97 grams of suspected

     methamphetamine, and approximately 25 pounds of suspected

     marijuana.     Based on Affiant’s training and experience,

     Affiant believes that the color, consistency, packaging,

     and other appearance of each of the suspected controlled

     substances listed above is consistent with those specific

     controlled substances.

7.   In addition to the above-referenced suspected controlled

     substance, agents located multiple pieces of drug

     trafficking tools and paraphernalia, including scales,

     packaging materials, and a kilogram press.
      Case: 1:20-cr-00227-DAP Doc #: 1-1 Filed: 03/13/20 5 of 6. PageID #: 6
                                                                         3/13/2019


8.    Under the living room couch, agents located a Taurus 9mm

      handgun with Serial # TJS 33 835.           The Taurus firearm was

      loaded, including a round in the chamber.

9.    Darnell White was advised of his rights under Miranda by

      your Affiant, as witnessed by DEA TFO Ronald Brotherton

      during the execution of the search warrant.              White asked to

      speak to an attorney, and he was allowed to do so.

10.   Your affiant is aware that there are no manufacturing

      sites/plants for Taurus firearms within the state of Ohio.

      This was confirmed again today by review of the Taurus

      website.    Additionally, upon my review of the firearm

      seized from White on this date, I observed that the firearm

      itself indicates that it was manufactured in Brazil.

      Therefore, I believe there is probable cause to believe

      that the firearm located in White’s residence did travel in

      interstate commerce.

11.   Publicly available records posted online by the Cuyahoga

      County Court of Common Pleas show that White has been

      convicted of multiple felonies, to wit: on or about

      February 17, 2015, in case number CR-14-587553-A, White was

      convicted of Having Weapons Under Disability, a felony of

      the third degree; and on or about June 15, 2010, in case

      number CR-04-450275-A, White was convicted of Aggravated

      Robbery with a Firearm, a felony of the first degree.
      Case: 1:20-cr-00227-DAP Doc #: 1-1 Filed: 03/13/20 6 of 6. PageID #: 7
                                                                         3/13/2019


      White is, therefore, prohibited from legally possessing a

      firearm


                                  Conclusion


12.   Based on the preceding, I believe that probable cause

      exists to believe that Darnell White has violated Title 21

      U.S.C. Section 841(a)(1) and (b)(1)(B) [Possession with

      intent to distribute of controlled substances], and Title

      18 U.S.C. Section 922(g) [possession of a firearm by a

      prohibited person].




                                     ________________________________
                                      ___
                                       _ ______________________
                                     Adam D. West
                                     Special Agent
                                     Drug Enforcement Administration


This affidavit was sworn to by the affiant by telephone after a
                                                         13th
PDF was transmitted by email, per Crim. R. 41(d)(3) this ____
day of March, 2020.



                                     ________________________________
                                     JONATHAN D. GREENBERG
                                     UNITED STATES MAGISTRATE JUDGE
